      Case 5:21-cv-01727-EJD Document 14-4 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  DECLARATION OF CLEMENT
                                              ROBERTS RE: RINGCENTRAL’S
18         v.                                 MOTION FOR EX PARTE TRO

19   RINGCENTRAL, INC.,

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28
                                                     ROBERTS DECL.RE RINGCENTRAL’S MOTION FOR
                                                                                  EX PARTE TRO
                                                                            4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 14-4 Filed 03/16/21 Page 2 of 2



 1          I, Clement Roberts, declare and state as follows:

 2          1.      I am a partner at Orrick, Herrington & Sutcliffe LLP, counsel of record for

 3   RingCentral in this action. I am a member of the State Bar of California admitted to practice

 4   before this Court. The statements in this declaration are based on my personal knowledge. If

 5   called to testify as a witness, I could and would competently do so under oath.

 6          3.      Attached to the Index of Evidence as Exhibit 9 is a true and correct copy of an

 7   email chain between myself and Doug Lumish, counsel for Zoom.

 8          I declare under penalty of perjury under the laws of the United States of America that the

 9   forgoing is true and correct to the best of my knowledge.
10          Executed this 15th day of March, 2021, at Belvedere, California.

11

12
                                                                   /s/ Clement Seth Roberts
13                                                                 CLEMENT SETH ROBERTS
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                 ROBERTS DECL.RE RINGCENTRAL’S MOTION FOR
                                                                                              EX PARTE TRO
                                                                                        4:21-CV-01727-DMR
